The opinion of the court was delivered by
Van Syckel, J.
The trial at the Circuit, in this case, resulted in a verdict for the plaintiff. The defendant had a rule to show cause why a new trial should not be granted, which rule, after full argument, was discharged by this court and a new trial refused.
At the last term of this court the defendant applied for a second rule to show cause why a new trial should not be granted, based upon affidavits of newly-discovered evidence.
It will require an extreme case to justify this court in granting a second rule, after the right of a party to a re-trial has been deliberately considered and denied. The newly-discovered evidence should not only be so persuasive as to scarcely leave it debatable that the verdict is wrong, but also such evidence as the most careful inquiry and preparation of the case for the trial at the Circuit, and for the first rule, to show cause, *553would have failed to bring to the knowledge of the party which seeks to prolong the litigation.
Under this rule the defendant has not shown himself to be entitled to a further hearing, and his application must, therefore, be denied.